Almond, Judge,
delivered the opinion of the court:
This is an appeal from the decision and judgment of the United States Customs Court, Third Division,1 sustaining the collector’s classification of a male thoroughbred horse, imported into this country for breeding purposes, under paragraph 714 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, T.D. 52739, and assessment of duty thereunder at the rate of 8% per centum ad valorem.
*12Appellant contends that the horse is entitled to duty-free entry under paragraph 1606(a) of said Tariff Act, as amended. That paragraph provides in material part:
Par. 1606. (a) Any animal imported by a citizen of the United States specially for breeding purposes, shall be admitted free, whether intended to be used by the importer himself or for sale for such purposes * * *: Provided, That no such animal shall be admitted free unless pure bred of a recognized breed and duly registered in a booh of record recognized by the Secretary of Agriculture for that breed: Provided further, That the certificate of such record and pedigree of such animal shall be produced and submitted to the Department of Agriculture, duly authenticated by the proper custodian of such book of record, together with an affidavit of the owner, agent, or importer that the animal imported is the identical animal described in said certificate of record and pedigree. * * *
The parties stipulated below that:
(1) Mrs. M. E. PERSON, also known as Mrs. LIZ WHITNEY PERSON, named on the Customs Entry is a citizen of the United States and resides at Llangollen Farm, Upperville, Virginia.
(2) SR. JOSE FCO. MARIATEGUI, named on the bill of lading is a non-citizen and non-resident of the United States.
(3) The issue is whether or not a pure-bred animal otherwise qualified for duty-free entry under Paragraph 1606, Tariff Act of 1930, as amended, may be entered duty-free under the aforesaid tariff provision by a United States resident-citizen who is a co-owner where the other co-owner is a non-citizen, non-resident of the United States.
The protest was submitted on the above stipulation, and on the invoice, entry, and other official papers relating to the entry and appraisement of the animal covered by the protest.
The record is clear that the horse was imported for breeding purposes; that it was pure bred and as such duly recognized and registered. The provisions of the statute pertaining to the duties of the Department of Agriculture were complied with.
The court below found that the horse was originally owned by a Peruvian citizen, not here involved, and by him sold to Mr. Mariategui and Mrs. Person, who, at the time of importation, were co-owners; that Mr. Mariategui, a Peruvian, was then Peruvian Ambassador to the Republic of Panama and that Mrs. Person, a citizen of the United States, resided at Llangollen Farm, Upperville, Virginia.
The horse was shipped from Panama to Miami via Pan American Airways with bill of lading showing Mr. Mariategui both as shipper and consignee. The waybill, however, bore thereon the following statement:
The undersigned carrier, to whom or upon whose order the articles described herein or in the attached document must be released, hereby certifies that
*13Air Express Int’l Agency Inc.
is the owner or consignee of such articles within the purview of section 484(h), Tariff Act of 1930. In accordance with the provisions of section 484(j), Tariff Act of 1930, authority is hereby given to release the articles covered by the aforementioned statement to such consignee.
Air Express entered the horse at Miami for the account of Mrs. Person; the declaration of the “nominal consignee or agent” was that Mrs. Person was the actual owner for customs purposes; the declaration to accompany animals offered for importation, signed by J. Mariategui as “agent,” stated that the horse, offered for importation by Mrs. Person and imported for breeding, was to be delivered to her Virginia farm; the declaration on free entry of animals for breeding purposes was signed by M. E. Person, and stated:
I, Mrs. M. B. Person, declare that I am a citizen of the United States; that the animals covered by the annexed entry are imported by me specially for breeding purposes; and that the same are identical with those described in the certificate of pedigree presented therefor.
The Department of Agriculture issued the certificate of pure breeding nearly three years after entry. The importer was named therein as Mrs. Liz Whitney Person and Jose Fco. Mariategui. In an accompanying letter to the Miami collector it was stated that the certificate was issued by the Department with knowledge that the horse was jointly owned by a United States citizen and a noncitizen.
The court below cited the cases of C. S. Emery & Co. v. United States, 20 CCPA 340, T.D. 46113; E. Dillingham, Inc. v. United States, 27 Cust. Ct. 109, C.D. 1356; Carey & Shinner, Inc. v. United States, 33 Cust. Ct. 48, C.D. 1634; and Carey da Skinner, Inc. v. United States, 36 Cust. Ct. 84, C.D. 1756, projecting the following rationale for its decision and judgment:
Even if it he assumed that plaintiff, a citizen, coowner with an alien, alone imported the horse * * * (and we are not convinced the record shows this), the question is whether she is such an importer as paragraph 1606 contemplates. Is she, a citizen of the United States, one who, granted the privilege of free entry for breeding purposes, could use the horse or sell it, as she might determine, for breeding purposes? It is far from clear from the record before us that Mrs. Person was in position to sell the horse or otherwise make legally effective determinations with regard to it.
In our view, it is this language of paragraph 1606 which spells out congressional intention to grant free entry to such an importer as could, legally, either use the horse or sell it for breeding purposes. At most, plaintiff evidently could sell only a one-half interest in the horse. Whether she had such title as permitted her alone to determine its use, does not appear.
The court concluded that inasmuch as the record disclosed no such title as would vest Mrs. Person with authority to determine disposition *14of the horse, she is not such an importer as paragraph 1606(a) contemplates.
For reasons hereinafter appearing, we are unable to agree that paragraph 1606(a) is susceptible to the construction placed thereon by the court below.
Where legislative intent is manifest from the plain meaning of the language employed, there is neither occasion nor justification for resort to the well recognized rules of statutory construction as aids in the ascertainment of legislative intent. We must first look within the four corners of the statute under consideration to determine its applicability to the factual situation presented as well as the purpose it was designed to serve.
The record clearly supports the conclusion that the importer is a citizen as contemplated by the statute; that the horse in question meets all of the requirements of the statute relative to its qualification for breeding purposes; that-it was imported specially for such purposes and that the citizen importer intended to so use it. Neither expressly nor by implication does the record support a conclusion of fraud or collusion to abort the duty-free privilege conferred by the statute or to subvert manifest legislative purpose and intendment relative to the importation and utilization of pure bred breeding stock.
It was within the province of Congress in conferring the duty-free privilege upon a citizen to limit the privilege “to such an importer as could, legally, either use the horse or sell it for breeding purposes,” within the context of the decision below. Congress did not see fit to impose- the requirement found by the court below to be necessary in order for the importing citizen to qualify for the duty-free privilege afforded by the statute. We cannot read into the statute that which is not there. Sandoz Chemical Works, Inc. v. United States, 50 CCPA 31, C.A.D. 815.
As noted above, the record discloses that the importer intends to use the horse for breeding purposes and that it was imported for that purpose. Possession, control and custody for such purposes would, in our view, carry with it the right of use for such purposes. No further muniment of title is required by the statute. The statute reads in the disjunctive, “use” or “sale” for breeding purposes. Congress has not imposed a requirement that the importer be in a position to both use and sell.
Viewing the statute (1606(a)) in its entirety, it is noted that the certificate of “record and pedigree” required to be submitted to the Department of Agriculture must be accompanied by an “affidavit of the owner, agent, or importer” [emphasis supplied] that the imported animal is identical to the one described in the certificate. In this *15connection we find persuasively appropriate the view expressed in the dissenting opinion rendered in G.S. Emery & Co. v. United States:
I can not conceive that it is the duty of the collector of customs to ascertain actual ownership. The collector is concerned only with the proper enforcement of the customs laws and not with questions of title. For all the purposes in which he has an official interest, the statute declares who the owner is. * * *
* * • * * * * *
By using the words “owner, agent, or importer.” * * * Congress seems to me to have clearly indicated that the importer need not necessarily be the actual owner.
We have reviewed the cases cited in the opinion below and those relied on by the appellee. In the C.S. Emery case, the importer of record was found to be a mere dummy and consignee of the owner who was not a citizen of the United States. That situation is not here presented.
In the Dillingham case the issue presented involved a reliquidation on the ground of fraud. The two Garry <& Skinner cases likewise involved reliquidations on the ground of fraud. We are not confronted with such an issue here.
We think these cases are each readily distinguishable on a factual basis from the instant case.
Appellee cites A. Hirschberg, James Loudon & Co., Inc. v. United States, 41 Cust. Ct. 33, C.D. 2017. Clearly this case is inapposite to the situation here presented as is manifest from the following excerpt from the court’s opinion:
While Hirschberg said that he imported the horse to sell for breeding purposes, he also testified that he agreed to purchase it and use it for stud purposes only if it withstood certain tests. It is clear that, whatever his ultimate intention as to the use of the horse if it met with his approval and he exercised the option to purchase, at the time of importation, he intended to give it a trial to determine its qualities. According to the agreement it was delivered to him only for the purpose of training and proving it. He had no right to use it himself for breeding purposes and, having no title, could not have sold it at all. [Emphasis supplied.]
The horse was imported under an agreement to race it to prove its worth and to purchase if it acquired a good race track reputation. Manifestly, the importation in HirscKberg did not comply with the requirements as to use by the importer or sale for breeding purposes.
For the reasons stated, we are unable to agree with the Customs Court that Mrs. Person is not such an importer as is contemplated by paragraph 1606(a). We, therefore, reverse the judgment of the Customs Court.

 52 Customs Ct. 119, C.D. 2447.